DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berkobin (US2016/0098369) in view of Ricci (US2019/0279447A1) and here in after will be referred as Berkobin and Ricci. 

Regarding Claim 1, 
Berkobin teaches a method of identifying a vehicle platform using vehicle bus data (Para [0052]: “FIG. 3 illustrates an exemplary response process 300. Process 300 may take many different forms and include multiple and/or alternate components and facilities.”) comprising: 

obtaining vehicle bus data for a time period from a vehicle (Para [0018]: “The diagnostic information may include, for example, a mode and an on-board diagnostics Parameter ID (PID). The mode may indicate a grouping of related operations that may be performed by or associated with the ECU 101. The PID, in combination with the mode identifier, may indicate the type of diagnostic information that is requested as part of a request (e.g., from the device 113) or provided as part of a response (e.g., from the ECU 101). The diagnostic information may be interpreted or decoded using a diagnostic standard (e.g., SAE J1708, SAE 1578 and SAE J1979). The diagnostic information associated with one or more issues associated with a portion of the vehicle may also be referred to as diagnostic trouble codes. The diagnostic information may indicate a status or issues associated with any portion of the vehicle.”); 

identifying a vehicle platform using  (Para [0030]: “The smart harness 104, using program 108, may be configured to track requests and responses according to a request identifier. A unique request identifier may be associated with each of harness connectors 106 a-b or devices 113 a-b. For example, a first connector identifier may be associated with requests received by the harness connector 106 a or device 113 a and a second connector identifier may be associated with requests received by the harness connector 106 b or device 113 b. Thus, the request identifier may be used to route responses from the ECU 101 to the harness connector 106 or device 113 associated with the request.” And Para [0032]: “For example, the smart harness 104 may receive (e.g., using transceiver 109) a request from device 113 a, store (e.g., as part of memory 107) at least a portion of the request as part of the distribution record including, for example, the mode, PID, request status (e.g., pending), and a request identifier, as described in more detail below. After a response is generated based on the request, the smart harness 104 may receive (e.g., using the transceiver 109) the response from the ECU 101, store (e.g., as part of the memory 107) at least a portion of the response as part of the distribution record, compare (e.g., using the processor 105) the response to the distribution record, identify (e.g., using the processor) any requests having at least a matching mode and PID, send (e.g., using the transceiver 109) the response to the harness connector 106 or device 113 associated with the request identifier, and record the request status (e.g., completed) as part of the distribution record.”)

 Wherein the vehicle platform specifies a set of configuration settings for a set of vehicle modules for the vehicle) Para [0032]: “For example, the smart harness 104 may receive (e.g., using transceiver 109) a request from device 113 a, store (e.g., as part of memory 107) at least a portion of the request as part of the distribution record including, for example, the mode, PID, request status (e.g., pending), and a request identifier, as described in more detail below. After a response is generated based on the request, the smart harness 104 may receive (e.g., using the transceiver 109) the response from the ECU 101, store (e.g., as part of the memory 107) at least a portion of the response as part of the distribution record, compare (e.g., using the processor 105) the response to the distribution record, identify (e.g., using the processor) any requests having at least a matching mode and PID, send (e.g., using the transceiver 109) the response to the harness connector 106 or device 113 associated with the request identifier, and record the request status (e.g., completed) as part of the distribution record.”)

obtaining a set of communication data for communicating with at least one vehicle module on the vehicle bus based on the identified vehicle platform ( Para [0012] : “the smart harness may be configured to record, as part of the distribution record, which OBD connector sent the request and the associated diagnostic information of the request such as a diagnostic code including, for example, a mode and an on-board diagnostics Parameter ID (“PID”).”)

Berkobin does not expressly teaches identifying a vehicle platform using a machine learning process. 

Ricci teaches identifying a vehicle platform using a machine learning process (Para [0144]: “the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically - formatted commands. The data storage module 320 may also perform data management functions for any flat file, object oriented, or other type of database or data store…... [0040]: “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hard ware and software that is capable of performing the functionality associated with that element.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkobin to incorporate the teachings of Ricci to include identifying a vehicle platform using a machine learning process. Doing so would otimizie the process of identifying the vehicle platform in the vehicle. 

Similarly Claim 10 is rejected. 

Regarding Claim 2, Berkobin in view of Ricci teaches the method of claim 1, further comprising:
Ricci teaches extracting data from at least one data-field from the vehicle bus data (Para [0141]: “The communications system may permit data to be exchanged with an external or internal network and / or any other computer or device described herein.”); 

performing statistical analysis on the data from at least one data field (Para [0133]: “Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like”); 
and 
providing the extracted data and statistical analysis to a machine learning process (Para [0133]: “The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104. Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. Embodiments of the diagnostic communications module 256 may handle warning / error signals in a predetermined manner. The signals, for instance, can be presented to one or more of a third party, occupant, vehicle control system 204, and a service provider (e. g., manufacturer, repair facility, etc..).”).  

Similarly Claim 11 is rejected. 

Regarding Claim 3. Berkobin in view of Ricci teaches the method of claim 2. Ricci also teaches  wherein performing statistical analysis further comprises determining frequency information for a plurality of vehicle module IDs in the vehicle bus data for the time period (Para [0532] : “In another example, the vehicle body sensor 782 may provide an electromagnetic pulse of energy to a designated portion (to include all or a substantial portion) of the vehicle 104 to establish a baseline frequency response. Such a frequency response calibration is then compared against by subsequent frequency response data collections to identify any deviations deemed significant. A significant deviation may be a change in frequency components (e.g. magnitude, phase) beyond a selectable threshold.”); 
using the machine learning process on the frequency information to identify a vehicle platform (Para [0530] : “frequency response means determination of the natural vibration modes of a physical system “); 
and using the identified vehicle platform to configure the vehicle with a set of On-Board Diagnostic Parameter IDs (OBD-II PIDs) ( Para [0282] : “The different users/group rights to access the system may include: system users, which may have exclusive right over all device firewall rules and running software; a big-brother user, which may have access to on board device (OBD) control data and may be able to communicate with the vehicle subsystem 328 and may be able to alter the parameters in the vehicle control system 204;”).  

Similarly Claim 15 is rejected. 

Regarding Claim 4. Berkobin in view of Ricci teaches the method of claim 1. 
Ricci also teaches wherein the vehicle bus is a Controller Area Network (CAN) vehicle bus (Para [0253] : “Examples of an input/output module 860 include an Ethernet port, a Universal Serial Bus (USB) port, CAN Bus, .”).  
 and the communication data is a set of On-board Diagnostic Parameter IDs (OBD-II PIDs)  (Para [0282] : “The different users/group rights to access the system may include: system users, which may have exclusive right over all device firewall rules and running software; a big-brother user, which may have access to on board device (OBD) control data and may be able to communicate with the vehicle subsystem 328 and may be able to alter the parameters in the vehicle control system 204”).

Similarly Claim 16 is rejected. 


Regarding Claim 5. Berkobin in view of Ricci teaches the method of claim 4.

Ricci also teaches further comprising: obtaining information regarding a year, make, and model (YMM) of the identified vehicle platform (Para [0495] : “ the car manufacturer could actually collect large sets of data to assess a particular vehicle make and/or model and even determine potential design flaws.”).  
and using the YMM information to obtain a set of OBD-II PIDs for the vehicle (Para [0282] : “The IP table firewall can be configured to notify a custom filter application at any of the layers of the Ethernet packet. The different users/group rights to access the system may include: system users, which may have exclusive right over all device firewall rules and running software; a big-brother user, which may have access to on board device (OBD) control data and may be able to communicate with the vehicle subsystem 328 and may be able to alter the parameters in the vehicle control system 204”).

Similarly Claim 17 is rejected. 

Regarding Claim 6. Berkobin in view of Ricci teaches the method of claim 1. Ricci also teaches wherein the machine learning process is a supervised neural network model that has been trained on a set of vehicle bus data obtained from a plurality of different vehicles with different YMMs (Para [0506] : “Fleet-wide original equipment manufacturer performance data 2808 is a central database that compiles and maintains data regarding an entire fleet of similar vehicles and/or similar subsystems. For example, if vehicle 104 was a 2006 Honda Pilot, its data would be stored in fleet-wide original equipment manufacturer performance data 2808 with all similar models of the first-generation Honda Pilot, i.e. from 2003-2008. In this way, fleet-wide trends may be analyzed yet also drill-downs to more specific ranges (e.g. all 2006 Honda Pilots with 4-wheel drive).”).  
Similarly Claim 18 is rejected. 

Regarding Claim 8. Berkobin in view of Ricci teaches the method of claim 1. Ricci also teaches wherein the machine learning process is performed at least in part on the device (Para [0144] : “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”).  

Regarding Claim 9. Berkobin in view of Ricci teaches the method of claim 1. Ricci also teaches wherein the machine learning process is performed at least in part on a smart phone in communication with the device (Para [0122]: “The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region, as described in conjunction with the other figures provided herein. Further, the symbol 212, 248 can represent a device that is located or associated with the vehicle 104. The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104. Thus, the vehicle control system 204 can interface with the device 212, 248 and leverage the device's computing capability to provide one or more of the features or functions as described herein.” ….  Para [0144]: “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”).  


Regarding Claim 12. Berkobin in view of Ricci teaches the vehicle telematics device of claim 10. 
Ricci also teaches wherein the extracted data and statistical analysis are provided to a remote server system that performs a machine learning model on the extracted data and statistical analysis (Para [0133]: “The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104. Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. Embodiments of the diagnostic communications module 256 may handle warning/error signals in a predetermined manner. The signals, for instance, can be presented to one or more of a third party, occupant, vehicle control system 204, and a service provider (e.g., manufacturer, repair facility, etc.).”….     (Para [0144] : “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”).    

Regarding Claim 13. Berkobin in view of Ricci teaches the vehicle telematics device of claim 10. 
Ricci also teaches wherein the machine learning process is performed at least in part on the device (Para [0144]: “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”).    
 
Regarding Claim 14. Berkobin in view of Ricci teaches the vehicle telematics device of claim 10. Ricci teaches wherein the machine learning process is performed at least in part on a smart phone in communication with the device (Para [0122]: “The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region, as described in conjunction with the other figures provided herein. Further, the symbol 212, 248 can represent a device that is located or associated with the vehicle 104. The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104. Thus, the vehicle control system 204 can interface with the device 212, 248 and leverage the device's computing capability to provide one or more of the features or functions as described herein.” ….  Para [0144]: “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”). 
 
Regarding Claim 20. Berkobin in view of Ricci teaches the vehicle telematics device of claim 10. Ricci wherein the time period is dynamically adjusted and determined based on an accuracy of the machine learning process on a set of collected bus data (Para [0504]: “Historical sensor data 2804 records performance characteristics of vehicle sensors 242. For example, records of calibrations performed (to include calibration data itself, date of calibration, party performing the calibration), date of installation, dates and types of maintenance performed, and records of any anomalous behaviors such as reading spikes (i.e. “wild points”). Such historical sensor data 2804 is beneficial in several ways, to include in signal processing algorithms when setting relative weighting of a particular sensor and/or modeling its sensor measurement characteristics (to include noise and accuracy profiles) and in determining the precision, accuracy, reliability of the sensor.”).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berkobin in view of Ricci in further view of Addepalli (US8903593) and here in after will be referred as Addepalli. 

Regarding Claim 7. Berkobin in view of Ricci teaches the method off claim 1. 

Addepalli teaches wherein the machine learning process is a unsupervised machine learning process that performs cluster analysis on vehicle bus data obtained from a plurality of vehicles to group the vehicle bus data ( Col.21 Line 5-7 : “The trend analyzer can cluster the data originating from a given vehicle or from multiple vehicles.”; Col. 21 Line 44-47: “In spectral clustering, normal vehicle events may be detected by computing affinity matrices and applying eigen value decomposition to find clusters that represent normal behavior of the vehicle.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkobin and Ricci by including the machine learning process is a unsupervised machine learning process that performs cluster analysis on vehicle bus data obtained from a plurality of vehicles to group the vehicle bus data as taught by Addepalli. 
Doing so would more efficiently indicate that bus data from a particular vehicle is related to a particular platform. 

Similarly Claim 19 is rejected. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered and have been found persuasive by the office.  Hence 35 U.S.C. 102 rejection have been withdrawn. However, with further search and consideration, the office rejects the new amended under new ground of rejection. Now the independent Claims are being rejected under 35 U.S.C 103 Berkobin in view of Ricci. Berkobin as disclosed above in rejection teaches the new amended claim and machine learning process is being disclosed by Ricci.  The office believes that the applicant arguments have been responded accordingly however if the applicant believes that one or more arguments have not been addressed properly, the applicant is invited to contact the examiner directly via a phone to hold an interview to expedite the process. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668